*115MEMORANDUM **
Former Washington state prisoner William E. Duncan appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1988 action alleging defendant violated his due process rights by failing to release him into community custody. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir.2002), and we affirm.
Even if Duncan had a liberty interest in community custody placement giving rise to due process protections, Duncan failed to show actions taken pursuant to his 2003 application for release violated clearly established law at the time of the request. See id. at 970-71 (discussing qualified immunity defense requirements); see also In re Liptrap, 127 Wash.App. 463, 111 P.3d 1227 (2005). Accordingly, the district court properly granted summary judgment. See Sorrels, 290 F.3d at 971-72.
Duncan’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.